Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
                                         
                                            Response to Arguments 
 Applicant's arguments, filed on 05/04/2022 with respect to claims 1, 2,5, 7, 18 and 20  in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 18 and 20. See the rejection below of claims 1, 18 and 20 for relevant citations found in Wang disclosing the newly added limitations.

	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xin Wang et al. (NPL-Signaling 6DoF Coordinates of V-PCC Sub-Point Clouds; Pub. July  2019; hereinafter as Wang; given by the applicant in the IDS) in view of Budagavi et al. (US. Pub. No. 2020/0151913 A1; provisional app#: 62/697,842, filed on Jul. 13, 2018).
Regarding claim 1, Wang teaches an apparatus comprising:  at least one processor; and at least one non-transitory memory including computer program code; wherein the at least on non-transitory memory and the program  code configured  to, with the at computer least  one processor, cause the apparatus at least to: ([section: Introduction and Fig. 1-2]- V-PCC Systems Structure diagram which will have processor and memory to process data): signal first   information([see in section: 2]- describes signaling of 6DoF (six degrees of freedom) coordinates of VPCC (video-based point cloud compression) sub-point clouds in V-PCC bit-streams)   comprising information related to a world domain,  wherein the world domain is a point cloud frame that is represented  with  a number of points in a first volumetric coordinate system([section: 2 and 2.1]- describes signaling of 6DoF (six degrees of freedom) coordinates of VPCC (video-based point cloud compression) sub-point clouds in V-PCC bit-streams. A point cloud (i.e.,the "main" or "world" point cloud) has a "common reference 6DoF coordinate system); and signal second information comprising information related to a conversion of a model domain to the world domain, wherein the model domain represents the point cloud frame by a number of points in a second volumetric coordinate system([section: 2 and 2.1]-The V-PCC bitstream implicitly signals this (world) point cloud. The position and size as well as a possible rotation of a sub-point-cloud is signaled by the properties of a bounding box for this sub-point-cloud); signal one or more camera parameters of an adaptation parameter set that extend the point cloud frame([see in section 2.1- 2.2]-in section 2.2 shows a figure which shows  a number of point of the point cloud frame; examiner considers that as an adaption parameters); signal one or more volumetric usability parameters of a sequence parameter set([see in section 1, 2.3]- The minimum enclosing box (in a given video frame) corresponding to the 3D bounding box (in 3D space). A 2D bounding box with the shape of a rectangle is represented by two 2-tuples (i.e., the origin and the length of each edge in two dimensions); examiner consider that a usability parameters; [see also fig. 1]); and perform an adaptation that generates a set of points in a reconstruction of the point cloud frame([see in section 2.1- 2.2]-in section 2.2 shows a figure which shows  a number of point of the point cloud frame).
However, Wang does not explicitly disclose provide second signaling information comprising information related to a conversion of a model domain to the world domain.
In an analogous art, Budagavi teaches provide second signaling information comprising information related to a conversion of a model domain to the world domain([para 0092]- the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Budagavi to the modified system of Wang a method for compressing and decompressing point clouds[Budagavi; para 0002].
Regarding claim 2, Wang teaches wherein the adaptation uses as input a number of point of the point cloud frame([see in section 2.1- 2.2]-in section 2.2 shows a figure which shows  a number of point of the point cloud frame; examiner considers that as an adaption parameters).
Regarding claim 3, Budagavi teaches signal the presence of the one or more camera parameters or lack thereof([para 0101]- Metadata such as scale, resolution, point density, offset, rotation, point size, point shape, and the like, can be referred to as a parameter set and applied to different access levels.  For example, a patch parameter set (PPS) includes a type of metadata for a single patch in a single frame that represents a portion of the 3-D point cloud).
Regarding claim 4, Budagavi teaches wherein the one or more camera parameters are related to at least one of scale, offset, or rotation, and are used for reconstruction following a decoding operation ([para 0101]- Metadata such as scale, resolution, point density, offset, rotation, point size, point shape, and the like, can be referred to as a parameter set and applied to different access levels.  For example, a patch parameter set (PPS) includes a type of metadata for a single patch in a single frame that represents a portion of the 3-D point cloud).
Regarding claim 5, Wang teaches wherein the adaptation uses as input an array of positions of points in the point cloud frame ([section: 2 and 2.1]- describes signaling of 6DoF (six degrees of freedom) coordinates of VPCC (video-based point cloud compression) sub-point clouds in V-PCC bit-streams. A point cloud (i.e.,the "main" or "world" point cloud) has a "common reference 6DoF coordinate system).
Regarding claim 6, Wang teaches wherein the volumetric usability parameters comprise one or more of: an indication of the one or more volumetric usability parameters being represented in meters; an indication of a presence of display box information or lack thereof([section: 2.1]- a sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth), possibly rotated in (yaw, pitch, roll), with respect); or an indication of the presence of an anchor point or lack thereof).
Regarding claim 7, Wang teaches wherein the adaptation uses as input at least one of an offset matrix, a rotation matrix, or a scale matrix([section 2.1]- a sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth), possibly rotated in (yaw, pitch, roll), with respect to a common reference 6DoF coordinate system).
Regarding claim 8, Wang teaches wherein the adaptation uses as input:
a number of point of the point cloud frame([section: 2.1]- a sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth), possibly rotated in (yaw, pitch, roll), with respect); or an indication of the presence of an anchor point or lack thereof);
an array of [[the]] positions of points in the point cloud frame;
an anchor point([section 2.1]- a sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth),); and at least one of an offset matrix, a rotation matrix, or a scale matrix([section: 2 and 2.1]-The V-PCC bitstream implicitly signals this (world) point cloud. The position and size as well as a possible rotation of a sub-point-cloud is signaled by the properties of a bounding box for this sub-point-cloud).
Regarding claim 9, Budagavi teaches perform at least one of an operation of a video-based point cloud coding encoder or an operation of a video-based point cloud coding decoder based on the provided first signaling and provided second signaling([para 0052]- rocessor 210 executes instructions that can be stored in a memory 230.  The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud.  The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream).
Regarding claim 10, Budagavi teaches encode the point cloud frame in the world domain into a video-based point cloud bitstream using the video-based point cloud coding encoder([para 0052]- rocessor 210 executes instructions that can be stored in a memory 230.  The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud.  The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream); or decode the video-based point cloud bitstream to render the point cloud frame in the world domain using the video-based point cloud coding decoder([para 0052]- rocessor 210 executes instructions that can be stored in a memory 230.  The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud.  The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream).
Regarding claim 11, Budagavi teaches wherein the signaled first information and the second signaling information are generated as a result of a conversion of the point cloud frame in the world domain to the point cloud frame in the model domain([para 0092]- the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale).
Regarding claim 12, Budagavi teaches wherein the conversion of the point cloud frame in the world domain to the point cloud frame in the model domain determines a representation of an object or group of objects represented with the point cloud frame in the model domain ([para 0092-0094]- the points in a point cloud include integer coordinates that are converted to actual physical coordinates using rotation.  It is noted that in certain embodiments, the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale).
Regarding claim 13, Wang teaches wherein a rendering of the point cloud frame in the world domain is based on the signaled first information ([section: introduction]-) minimum enclosing box (in a given video frame) corresponding to the 3D bounding box (in 3D space). A 2D bounding box with the shape of a rectangle is represented by two 2-tuples (i.e., the origin and the length of each edge in two dimensions).
Regarding claim 14, Budagavi teaches wherein a conversion of the point cloud frame in a video-based point cloud compression domain to the point cloud frame in the world domain is based on the signaled second information([para 0052; 0170]- scale a portion of a 3-D point cloud by a scaling factor, the encoder 500 can include in the compressed bitstream a list of scale factors. For example, the list of scale factors can be included in the auxiliary information 506.  In another example, the list of scale factors can be included in the encoded bitstream 528 by the multiplexer 526.  For every patch, an index into the list of scale factors can be used.  The index can be used to signal the scale factors to use the points in the patch.  Equation 3 below illustrates a non-orthogonal transform to scale a portion of a 3-D point cloud).
Regarding claim 15, Wang teaches wherein the conversion of the point cloud frame in the video-based point cloud compression domain to the point cloud frame in the world domain comprises an intermediate state where the point cloud frame in the video-based point cloud compression domain is firstly transformed to the point cloud frame in the model domain, and then the point cloud frame in the model domain is transformed to the point cloud frame in world domain([section: Intorduction]- signaling of sub-point-clouds at the V-PCC bit-stream and patch data group levels, in order to encapsulate V-PCC content of sub-point-clouds, respectively, in multiple groups oflSOBMFF tracks, each group of which corresponds to a V-PCC bit-stream; [see also section: 3 ]).
Regarding claim 16, Wang teaches a signal unit of length in the world domain; a coordinate system of the world domain; a dimension of a bounding box in the world domain in which an object or group of objects represented by a sequence of a plurality of point cloud frames are placed around; or a pivot point of the bounding box in the world domain([section: 2, V-PCC sub-point-cloud 6DoF coordinates ]- a bounding box is signaled for the sub-point-clouds. A sub-point-cloud can be considered as enclosed by a 3D bounding box, which has its position (x, y, z) and size (width, height, depth), possibly rotated in (yaw, pitch, roll), with respect to a common reference 6DoF coordinate system).
Regarding claim 17, Wang teaches a pivot point of an object or group of objects represented by the point cloud frame in a video-based point cloud compression domain; a scale parameter that scales an object or group of objects represented by the point cloud frame from the video-based point cloud compression domain to the world domain; a rotation parameter that rotates, around the signaled pivot point, an object or group of objects represented by the point cloud frame to be correctly oriented in the world domain; or a translation parameter that translates, in respect to the signaled pivot point, an object or group of objects represented by the point cloud frame to be correctly placed in the world domain([section: 2.2]- Scale, rotation, and translation parameters are known section 2.2).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 18 have been met in apparatus claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in apparatus claim 1.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Schwarz et al., US 2020/0302571 A1, discloses a method and a computer 
program for content dependent projection for volumetric video coding and decoding.
2.	Kim et. al., US 2020/0021847 A1, discloses compression and decompression of 
point clouds.
3.	Graziosi, US 2020/0005518, discloses point cloud mapping of three dimensional graphics.
4.	Mammou et al., US. 2019/0313110 A1, discloses compression and decompression of point clouds comprising a plurality of points, each having associated spatial information and attribute information.



Conclusion
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487